 
 
I 
108th CONGRESS
2d Session
H. R. 4236 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2004 
Mr. Gutierrez (for himself, Mr. Paul, Mr. Sherman, Mr. Otter, Mr. Towns, Mr. Baca, Ms. Lee, Mrs. Maloney, Mr. Brady of Pennsylvania, Ms. Carson of Indiana, Mr. Price of North Carolina, Mr. Lipinski, Mr. Acevedo-Vilá, Ms. Waters, Mr. Rangel, Mr. Nadler, Mr. Sanders, Mr. Hinchey, Ms. Slaughter, Mr. Owens, Mr. Rush, Mr. Weiner, Mr. Davis of Illinois, Mr. Clay, Mr. Serrano, Ms. Schakowsky, Mr. Grijalva, Mr. Moran of Virginia, Ms. Baldwin, and Mr. Bartlett of Maryland) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To provide for congressional disapproval of certain regulations issued by the Comptroller of the Currency, in accordance with section 802 of title 5, United States Code. 
 
 
 That the Congress disapproves the rule submitted by the Comptroller of the Currency relating to bank activities and regulations, published at 69 Fed. Reg. 1895 (2004), and such rule shall have no force or effect. 
 
